PER CURIAM.
This is an appeal of the trial court’s order denying appellant, Ron Levy, as a councilman of Islamorada, Village of Islands, declaratory and injunctive relief in connection with a recall petition. Finding that the recall petition is insufficient as a matter of law because, inter alia, it fails to identify the person designated as the chair of the recall committee as required by section 100.361(l)(a)(6), Florida Statutes (2000), we reverse and remand with di*1014rections that the temporary injunction be entered pending further proceedings.